Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments filed July 28, 2022, have been fully considered but they are not found persuasive.

Claims 1-30 are pending.  Claims 1-30 are examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,882,914 in view of Kontermann (US 2021/0139606).
Claims 1-45 of ‘914 disclose the fusion protein with identical ICOSL fused to Fc with linker and method of use.  ‘914 does not disclose the fusion with the specific linker sequence GGGGSGGGGS.
Kontermann (‘606) disclose fusion protein including ICOSL with linkers GGGGSGGGGS (paragraph 122; Table 6). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the linker of ‘606 at the linker of ‘914 fusion protein.  One of ordinary skill in the art would have been motivated to optimize the fusion protein for affinity of binding and other functions claimed by ‘914.  The linker technology which was well known to one of ordinary skill in the art.
	Applicants argue that a product with a mixture of heterogeneous species would not be tolerated from a regulatory perspective and isolation and production of a single desired species from a heterogenous population would be complex and difficult.  Applicants argue that the reference method of production of protein results in unwanted contaminants which was solved by the claimed polypeptide whose variant has improved activity and not being subjected to proteolytic cleavage in CHO cells upon expression.  However, the claims are not drawn to the method of producing a homogeneous population of protein.  Furthermore, the reference polypeptide has the same variant mutation as the claimed polypeptide.  Since the claimed polypeptide has the same sequence and variation changes in the substitutions of the polypeptide, the reference polypeptide encompass the same function inherently.
	Applicants argue that claimed molecule include improved manufacturability of a homogenous product from mammalian cells such as CHO cells while exhibiting increased CD28 binding and T cell modulatory activity.  The reference (‘914) claims teach the increased affinity of polypeptide for CD28.  Applicant discuss the reference (‘914) specification example 12 purification of the polypeptide thus the purification to homogeneity is known to one of ordinary skill in the art.  
	Applicants argue that it is surprising that a variant ICOSL-Fc fusion protein containing a variant ICOSL polypeptide comprising a longer full-length ECD resulted in proteolytic fragments and contaminants when purified in CHO cells and that a shorter truncated sequence set forth in SEQ ID NO:565 did not exhibit proteolytic cleavage.  Applicants further argue that this surprising result is therefore a secondary indicia of nonobviousness that supports patentability of the present claims over claims in the reference patent.  However, as discussed above the claims are drawn to “comprising” language which encompass additional material of the reference polypeptide and the reference polypeptide overlap with the claimed polypeptide.  Furthermore, the claimed scope is not commensurate in scope or limited to the argued surprising results of no proteolytic cleavage of polypeptide.  
	Applicant argue that Koltermann is not relevant to the present claims and does not cure the deficiencies in the reference patent.  However, Koltermann is relied upon for the specific linker sequence not present in the reference patent.

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-122 of copending Application No. 17/603,827 in view of Kontermann (US 2021/0139606).
This is a provisional nonstatutory double patenting rejection.
Claims 1-122 of ‘827 disclose the fusion protein with identical ICOSL fused to Fc with linker and method of use.  ‘827 does not disclose the fusion with the specific linker sequence GGGGSGGGGS.
Kontermann (‘606) disclose fusion protein including ICOSL with linkers GGGGSGGGGS (paragraph 122; Table 6). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the linker of ‘606 at the linker of ‘827 fusion protein.  One of ordinary skill in the art would have been motivated to optimize the fusion protein for affinity of binding and other functions claimed by ‘827.  The linker technology which was well known to one of ordinary skill in the art.
	Applicants argue that the earliest effective US filing date patent should be issued if the provisional nonstatutory double patenting rejection is the only rejection remaining.  However,  additional rejection is set forth above.  The rejection is maintained until such time that rejections change.

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646